DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Claims Amended as follow:
Claim 25. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 24, wherein the engine control module includes a three-dimensional fuel map for determining the pilot amount of the liquid fuel that is delivered to the diesel engine in response to a given set of sensor readings.
26. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 25, wherein said gaseous fuel controller module includes a three-dimensional fuel map for determining the amount of said gaseous fuel that is delivered to said engine in response to a given set of sensor readings.
27. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 24, wherein said at least one liquid fuel injector is an electronic fuel injector in electrical communication with said engine control module, whereby liquid fuel is delivered to said engine in accordance with a liquid fuel three-dimensional fuel map and timed to be injected at a predetermined rotation angle of the crankshaft of the diesel engine.
28. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 27, wherein said at least one gaseous fuel injector is in electrical communication with said gaseous fuel controller, wherein gaseous fuel is delivered to said engine in accordance with a three-dimensional gaseous fuel map and timed to be injected at a predetermined rotation angle of the crankshaft of the diesel engine.
29. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 28, wherein the rotation angle of the crankshaft for injection of the liquid fuel is monitored and controlled by the engine control module and the rotation angle of the crankshaft for injection of the gaseous fuel is monitored and controlled by the gaseous fuel controller.
30. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 24, wherein the timing of said liquid fuel injection is monitored and controlled by said engine control module with respect to engine rotation and timing of said gaseous fuel injection is monitored and controlled by said engine control module with respect to liquid fuel injection, a timing signal for gaseous fuel injection supplied electrically from said engine control module to said gaseous fuel controller.
31. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 24, wherein the timing of said liquid fuel injection is monitored and controlled by said engine control module with respect to engine rotation and timing of said gaseous fuel injection is monitored and controlled by said gaseous fuel controller with respect to engine rotation.
32. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 27, wherein said gaseous fuel injector is positioned within an intake manifold of said engine.
33. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 27, wherein said gaseous fuel injector includes a pressure operated supply valve, said pressure operated supply valve being constructed to open in response to a predetermined gaseous fuel supply line pressure.
34. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 33, wherein said pressure operated supply valve is constructed to close in response to a second predetermined gaseous fuel supply line pressure, said pressure operated supply valve maintaining said second predetermined gaseous fuel supply line pressure between openings of said pressure operated supply valve.
35. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 34, wherein said pressure operated supply valve is secured to a T-plate, said T-plate secured between a head portion of said diesel engine and said intake manifold, said T-plate including a portion of a gaseous fuel supply line extending through said T-plate and fluidly connected to said pressure operated supply valve.
36. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 34, wherein said pressure operated supply valve is secured to a T-plate, said T-plate secured between an intake conduit of said diesel engine and said intake manifold, said T-plate including a portion of a gaseous fuel supply line extending through said T-plate and fluidly connected to said pressure operated supply valve.
37. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 36, wherein a portion of said gaseous fuel supply line extends out of said T-plate and extends through an intake port of said diesel engine to an area adjacent to an intake valve of said diesel engine.
38. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 34, wherein said pressure operated supply valve includes a spring for maintaining said second predetermined gaseous fuel supply line pressure.
39. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 34, wherein said pressure operated supply valve includes a fluted inner surface for mixing said gaseous fuel with air as it flows into a cylinder of said diesel engine.
40. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 34, wherein said pressure operated supply valve includes a convex valve seat for sealing a terminal end of said gaseous fuel supply line.
41. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 34, wherein said pressure operated supply valve includes a side discharge port, said pressure operated supply valve rotatable to maximize efficiency of mixing said gaseous fuel with air and directing said mixture into a cylinder of said diesel engine.
42. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 24, including a chiller for chilling air entering said diesel engine, said chiller utilizing a phase change of said gaseous fuel from a liquid to a gas to chill said incoming air, said incoming air being kept separate from said gaseous fuel during said phase change.
43. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 42, wherein said chiller includes at least one phase change screw assembly, said phase change screw assembly having phase changing fuel channels in parallel with incoming air channels so that cooling from said phase change cools said incoming air.
44. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 43, wherein said phase change screw assembly routes said phase changing fuel and said incoming air in a helical pattern as both flow though said chiller.
45. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 44, wherein said phase change screw assembly includes a first screw positioned inside of a second screw surrounded by an outer tube.
46. The method of operating an internal combustion engine on a combination of liquid and gaseous fuel of claim 43, including a plurality of said phase change screw assemblies.




Allowable Subject Matter
Claims 24 – 46 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a method of operating an internal combustion engine on a combination of liquid and gaseous fuel comprising: fluidly connecting a liquid fuel system including a liquid fuel tank, a liquid fuel pump and at least one liquid fuel injector to a diesel engine, the liquid fuel system constructed and arranged to deliver liquid fuel to the internal combustion engine in accordance with a liquid fuel map electronically stored in an engine control module; fluidly connecting a gaseous fuel system including a gaseous fuel tank and at least one gaseous fuel injector for supplying gaseous fuel to the diesel engine in accordance with a gaseous fuel map stored in a gaseous fuel controller; 2electrically connecting the engine control module and the gaseous fuel controller together for bi-directional electrical communication with respect to each other; providing electrical feedback from the engine sensors to both the engine control module and the gaseous fuel controller; and causing the engine control module and the gaseous fuel controller to communicate bi-directionally to utilize the electrical feedback from the engine sensors, the liquid fuel map and the gaseous fuel map to determine a pilot amount of the liquid fuel and at least an amount of the gaseous fuel injected into the diesel engine based upon said sensor readings to complete a combustion cycle of the diesel engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747